Title: From George Washington to Jonathan Trumbull, Sr., 1 August 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


					
						Dear Sir
						Head Quarters Peekskill 1st Augt 1780
					
					I am assembling our whole Continental Force at this place with an intent to move down towards New York, in hopes, that an opportunity may offer in the absence of Sir Henry Clinton of striking the Enemy to advantage or at least of gaining possession of some posts which will be of very great advantage in carrying on our future operations. I have taken the liberty to order the two State Regiments under Colo. Wells and Beebe to join me, and have written to the Officer commanding the Militia assembled at Danbury to come forward. I shall be much obliged to your Excellency to give directions to the Militia detained upon Connecticut River for the purpose of cutting Fascines, to quit that Business and march as expeditiously as possible to join the Army. Should we be so lucky as to gain any advantagious posts it may require an additional force to keep them untill our Allies are in condition to form a junction with us. You will therefore be pleased to order two thousand of your Western Militia in addition to the number already voted, to hold themselves in readiness to move upon my requisition, and I shall be obliged to you for the names of the Officers to whom I am to apply, should there be occasion, that not a moments time may be lost—If Sir Henry Clinton should continue to prosecute his enterprize against the Fleet and Army of our Ally at Rhode Island, it may afford us an opportunity of striking a decisive stroke at New York—a thing of all others to be desired. I have the honor &.
					
						P.S. I recd your Excellency’s letter of the 24th on my march to this place.
					
				